       Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 1 of 34



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                     :
ANGELA LYNN TRAVO,                   :
                                     :
     plaintiff,                      :
                                     :
v.                                   :    CASE NO. 3:19-cv-1335(RAR)
                                     :
ANDREW M. SAUL,                      :
ACTING COMMISSIONER OF               :
SOCIAL SECURITY,                     :
                                     :
     defendant.                      :



                       RULING ON PENDING MOTIONS

       Angela Lynn Travo (“plaintiff”) appeals the final decision

of the Commissioner of Social Security (“the Commissioner”)

pursuant to 42 U.S.C. § 405(g).       The Commissioner denied

plaintiff’s application for Social Security Disability Benefits

in a decision dated May 9, 2019.         Plaintiff timely appealed to

this Court.    Currently pending are plaintiff’s motion for an

order reversing and remanding her case for a hearing (Dkt. #14-

2) and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #16-1.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is DENIED and the

Commissioner’s motion to affirm is GRANTED.
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 2 of 34



                               STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).     Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.      Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.       Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                   2
      Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 3 of 34



     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”       Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).         Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”     Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to an individual who has a disability.         42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”           42

U.S.C. § 423(d)(1).    In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 1


1 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                    3
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 4 of 34



     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 2

                         PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II and Title XVIII on April 11, 2014.           (R. 171.) 3

Plaintiff alleged a disability onset date of March 22, 2014.

(R. 171.)   At the time of application, plaintiff alleged that

she suffered from fibromyalgia, chronic pain, chronic fatigue

syndrome, depression, anxiety, restless leg syndrome,

hypothyroidism, anemia, and panic attacks.           (R. 68.)   The



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).
2The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

3 The Court cites pages within the administrative record as “R.
___.”

                                   4
        Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 5 of 34



initial application was denied on May 22, 2015, and again upon

reconsideration on August 20, 2014.         (R. 68–82, 85–101).

Plaintiff then filed for an administrative hearing which was

held by ALJ Deidre R. Horton (hereinafter the “ALJ”) on July 15,

2015.    (R. 39-67.)    The ALJ issued an unfavorable decision on

August 25, 2015.      (R. 19–32.)    Plaintiff filed a request for

review with the Appeals Council on October 15, 2015.            (R. 7.)

The Decision Review Board denied plaintiff’s request for review

on January 13, 2017.      (R. 1–5.)

     Plaintiff then sought judicial review on December 8, 2017.

(R. 1168–1189.)     The Court remanded plaintiff’s case for a new

ALJ hearing on February 14, 2018.         (R. 932.)   A second ALJ

hearing was held on February 20, 2019.         (R. 851–898.)     The ALJ

issued a second unfavorable decision on May 9, 2019.            (R. 824–

839.)    Plaintiff then filed this action seeking judicial review.

(Dkt. #14-2.)

                                 DISCUSSION

     Plaintiff argues that the ALJ failed to develop the record,

violated the treating physician rule, erred in her analysis of

plaintiff’s fibromyalgia and chronic pain, and that the ALJ’s

determinations at step five are not supported by substantial

evidence.    (Pl. Br. 1, 9, 15, 18.)       Based on the following, the

Court rejects plaintiff’s arguments and therefore affirms the

ALJ’s opinion.


                                      5
       Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 6 of 34



  I.     The ALJ Did Not Fail to Develop the Record.

       Plaintiff argues that the ALJ failed to develop the record

by not obtaining Dr. Pomeraniec’s treatment notes from June 2015

to October 2018, and by not enforcing the subpoena issued to

obtain plaintiff’s medical records from Dr. Sable.          The Court

disagrees.

       An ALJ has the affirmative duty to develop the record “in

light of ‘the essentially non-adversarial nature of a benefits

proceeding.’”    Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(quoting Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d

Cir. 1982)); see also Swiantek v. Commissioner, 588 F. App’x 82,

83-84 (2d Cir. 2015).     “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant.”    Santiago v. Astrue, No. 3:10-cv-937(CFD), 2011 WL

4460206, at *2 (D. Conn. Sept. 27, 2011) (citing Pratts, 94 F.3d

at 37–38).

  a. The ALJ did not err by failing to obtain medical records
     from Dr. Pomeraniec from June 2015 to October 2018.

       Plaintiff argues that an obvious gap was created in the

record due to the lack of medical records from Dr. Pomeraniec

from June 2015 to October 2018.       Thus, plaintiff argues that the

ALJ failed to develop the record by not obtaining the additional

medical records from Dr. Pomeraniec.        The Court disagrees.



                                     6
      Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 7 of 34



      The Regulations provide that an ALJ “will develop [the

plaintiff’s] complete medical history for at least the 12 months

preceding the month in which” the plaintiff files an application

for social security disability benefits, “unless there is a

reason to believe that development of an earlier period is

necessary or unless [the plaintiff] say[s] that [his or her]

disability began less than 12 months before [the plaintiff]

filed [his or her] application.”        20 C.F.R. § 404.1512(b)(1).

      The Regulations further provide that the ALJ “will make

every reasonable effort to help [the plaintiff] get medical

evidence from [his or her] own medical sources and entities that

maintain [his or her] medical sources’ evidence when [the

plaintiff] give[s] [the ALJ] permission to request the reports.”

Id.   “Every reasonable effort means that [the ALJ] will make an

initial request for evidence from [the plaintiff’s] medical

source or entity that maintains [the plaintiff’s] medical

source's evidence and . . . if the evidence has not been

received, [the ALJ] will make one follow-up request to obtain

the medical evidence necessary to make a determination.”          Id.

      The ALJ does not have a duty to request additional evidence

where the evidence in the record is “adequate for [the ALJ] to

make a determination as to disability.”        Perez v. Chater, 77

F.3d 41, 48 (2d Cir. 1996).     “[W]here there are no obvious gaps

in the administrative record, and where the ALJ already


                                    7
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 8 of 34



possesses a ‘complete medical history,’ the ALJ is under no

obligation to seek additional information in advance of

rejecting a benefits claim.”     Rosa v. Callahan, 168 F.3d 72, 79

n.5 (2d Cir. 1999).

     “The plaintiff in the civil action must show that he was

harmed by the alleged inadequacy of the record: ‘[T]he burden of

showing that an error is harmful normally falls upon the party

attacking the agency's determination.’”      Santiago v. Astrue, No.

3:10-cv-937(CFD), 2011 WL 4460206, at *2 (D. Conn. Sept. 27,

2011)(quoting Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct.

1696, 1706 (2009)).   Where “[t]he plaintiff makes only a general

argument that any missing records possibly could be significant,

if they even exist[,] . . . [t]hat argument is insufficient to

carry his burden.”    Santiago, 2011 WL 4460206, at *2 (rejecting

that the ALJ was required to obtain additional medical records

where the plaintiff did not attempt to obtain the medical

records following the decision or indicate their importance).

     As plaintiff filed her application for social security

benefits less than twelve months after her alleged onset date,

the ALJ was required to obtain medical records beyond the twelve

months preceding her application for benefits.        20 C.F.R. §

404.1512(b)(1).   The record includes plaintiff’s treatment notes

from Dr. Pomeraniec from June 22, 2009 to June 23, 2015.         (R.

577–578, 1418.)   Upon remand of the ALJ’s original decision, the


                                   8
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 9 of 34



ALJ requested legible and transcribed treatment notes from April

1, 2013 to July 6, 2015.    (R. 1399.)    Dr. Pomeraniec’s treatment

notes cover roughly sixteen months of the relevant period as

well as just under the twelve months prior to plaintiff alleged

onset date.   Following the Court’s remand of plaintiff case, Dr.

Pomeraniec submitted a subsequent medical source statement

possibly indicating that he had continued to treat plaintiff

through the date of the opinion, September 17, 2018.         (R. 1553.)

     While plaintiff lists a number of medical records that she

believes may be missing, plaintiff does not suggest that the

medical records will demonstrate she is disabled or that the

ALJ’s opinion is not supported by substantial evidence.

Plaintiff merely takes issue with their absence.        As indicated

in Santiago, such an assertion is insufficient to warrant

remand.

     As in Santiago, plaintiff does not ascribe any importance

to the additional medical records.      Plaintiff does not assert

that she did not know of her continued treatment and therefore

was unable to notify the ALJ on remand to request continued

treatment notes beyond July 2015.      Similarly, Plaintiff did not

seek to obtain the medical records, notify the ALJ of their

absence from the record on remand, or claim that they

demonstrate a worsening of her condition which would support Dr.

Pomeraniec’s opinions.


                                   9
      Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 10 of 34



      Plaintiff has failed to establish that the missing records

are significant.    Therefore, the ALJ did not err by failing to

request the additional medical records.

  b. The ALJ did not err by not enforcing the subpoena to obtain
     plaintiff’s medical records from Dr. Sable.

      Plaintiff argues that there was an obvious gap in the

record due to lack of medical records from Dr. Sable.          (Pl. Br.

2.)   Plaintiff asserts that while the ALJ issued a subpoena to

obtain the records, the ALJ failed to develop the record by not

ensuring Dr. Sable received the subpoena and then by not

enforcing the subpoena.     The Court disagrees.

      “ALJs have discretion not to enforce subpoenas.”         Polanco

v. Berryhill, No. 3:18-CV-01063 (JAM), 2019 WL 2183121, at *4

(D. Conn. May 21, 2019).     “While at one time an ALJ may have

been required to explain her reasons for not enforcing a

subpoena, this is no longer the case.”        Id.   The case law

supporting the contrary assertion was grounded in a Social

Security Handbook provision which has since been removed.           Id.

Since the removal, a number of courts have found that the ALJ is

not required to explain her reasons for not enforcing the

subpoena.   Id. at *5 (citing Gonell De Abreu v. Colvin, No. 16-

CV-4892 (BMC), 2017 WL 1843103, at *3, *5 (E.D.N.Y. May 5,

2017); Serrano v. Barnhart, No. 02 CIV. 6372 (LAP), 2005 WL

3018256, at *3–4 (S.D.N.Y. Nov. 10, 2005); Bennett v. Colvin,



                                    10
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 11 of 34



No. 3:15-CV-00302, 2016 WL 308777, at *5 (N.D. Ohio Jan. 26,

2016), judgment entered, No. 3:15-CV-00302, 2016 WL 320822 (N.D.

Ohio Jan. 26, 2016).

     However, where the present action was previously remanded

to obtain the now subpoenaed medical records, the ALJ must

articulate her reasons for failing to enforce the subpoena.

Pniewski v. Colvin, No. 3:16-cv-00290-AVC, slip op. at *21 (D.

Conn. April 20, 2018).    “Once the ALJ decided to attempt to

develop the record on remand by issuing a subpoena, the ALJ was

obligated to either enforce the subpoena or take further steps

to develop the record.”    Id. at *24.

     Plaintiff relies on Pniewski for support that the ALJ

should have ensured that Dr. Sable received the subpoena for

plaintiff’s medical records.     (Pl. Br. 8.)    However, the present

action was not previously remanded to obtain the medical records

from Dr. Sable.   (R. 937–942.)    The present action was remanded

to obtain legible medical notes from Dr. Pomeraniec, which were

then requested and obtained.     (R. 941, 1399–1428.)      Therefore,

plaintiff’s reliance on the Pniewski exception requiring an ALJ

to enforce a subpoena on remand is misplaced.

     Plaintiff merely requested on remand that the ALJ issue a

subpoena for Dr. Sable’s medical records which the ALJ then did.

(R. 854, 1050–1052.)    The subpoena was returned to the ALJ as

received but unclaimed.    (R. 1190–1194.)     Dr. Sable was


                                   11
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 12 of 34



contacted again for medical records, however, Dr. Sable refused

to provide the medical records. (R. 1154, 1147–1153.)

     It is clear that the ALJ made “every reasonable effort to

help [the plaintiff] get medical evidence from [her] own medical

sources.”   20 C.F.R. § 404.1512(b)(1).      “Every reasonable effort

means that [the ALJ] will make an initial request for evidence

from [the plaintiff’s] medical source or entity that maintains

[the plaintiff’s] medical source's evidence and . . . if the

evidence has not been received, [the ALJ] will make one follow-

up request to obtain the medical evidence necessary to make a

determination.”    Id.   The ALJ made multiple attempts to obtain

plaintiff’s medical records from Dr. Sable, including issuing a

subpoena.   The ALJ went beyond what was required to obtain

plaintiff’s medical records, and unfortunately, Dr. Sable simply

was defiant of the Social Security Administration’s requests.

Under the circumstances, it cannot be said that the ALJ failed

to develop the record.

  II.   The ALJ Did Not Violate the Treating Physician Rule

     Plaintiff argues that the ALJ violated the treating

physician rule by failing to provide good reason for assigning

less than controlling weight to the opinions of Dr. Pomeraniec

and Dr. Barasch.    (Pl. Br. 9–14.)     Plaintiff asserts that the

ALJ’s determination that the opinions were inconsistent with the

record was unsupported and that the ALJ improperly stated that


                                   12
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 13 of 34



Dr. Pomeraniec’s opinion was driven more as an advocate rather

than based on medical findings.      (Pl. Br. 10, 11.)     Plaintiff

also argues that the ALJ violated the treating physician rule by

failing to explicitly examine the factors set out in 20 C.F.R. §

404.1527.   The Court disagrees.

     The medical opinions of treating physicians are generally

given more weight than other evidence.        The treating physician

rule stipulates that “the opinion of a [plaintiff’s] treating

physician as to the nature and severity of the impairment is

given ‘controlling weight’ as long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the] case record.’”        Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2));

see also Mariani v. Colvin, 567 F. App’x 8, 10 (2d Cir. 2014)

(“A treating physician’s opinion need not be given controlling

weight where it is not well-supported or is not consistent with

the opinions of other medical experts” where those other

opinions amount to “substantial evidence to undermine the

opinion of the treating physician”).

     “The regulations further provide that even if controlling

weight is not given to the opinions of the treating physician,

the ALJ may still assign some weight to those views, and must

specifically explain the weight that is actually given to the


                                   13
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 14 of 34



opinion.”   Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn.

2009) (citing Schupp v. Barnhart, No. Civ. 3:02-CV-103(WWE),

2004 WL 1660579, at *9 (D. Conn. Mar. 12, 2004)).         It is “within

the province of the ALJ to credit portions of a treating

physician’s report while declining to accept other portions of

the same report, where the record contain[s] conflicting

opinions on the same medical condition.”       Pavia v. Colvin, No.

6:14-cv-06379 (MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4,

2015) (citing Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002)).

     In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.     20 C.F.R. § 404.1527.      It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”   20 C.F.R. § 416.927(c)(5).

     After considering these factors, “the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’”      Greek v. Colvin, 802 F.3d

370, 375 (2d Cir. 2015) (citing (citing Burgess v. Astrue, 537


                                   14
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 15 of 34



F.3d 117, 129 (2d Cir. 2008))(alteration in original).         The ALJ

may not simply substitute his own judgment for that of the

treating physician, and failure to provide good reasons for the

weight given to a treating physician’s opinion is grounds for

remand.   Id.

     “SSA regulations provide a very specific process for

evaluating a treating physician's opinion” and failure to

“explicitly consider” any of the named factors is grounds for

rejecting the ALJ’s decision.     Greek, 802 F.3d 370, 376 (2d Cir.

2015) (emphasis added).    However, an ALJ is not required to

explicitly cite to the treating physician rule or its factors.

Crowell v. Comm'r of SSA, 705 Fed. Appx. 34, 35 (2d Cir. 2017).

It is sufficient that the ALJ substantively reference the rule

and provide good reason for not assigning a plaintiff’s treating

physician controlling weight.     Id.

     First, the Court rejects plaintiff’s assertion that the ALJ

was required to explicitly examine the factors set out in 20

C.F.R. § 404.1527.   As the Second Circuit Court of Appeals

articulated in Cromwell, it is sufficient that the ALJ

substantively reference the factors and provide good reason for

assigning the treating physician’s opinion less than controlling

weight.   Crowell, 705 Fed. Appx. at 35.      The ALJ did just so.

     When examining Dr. Pomeraniec’s opinions, the ALJ noted the

treating relationship and length of treatment, and the


                                   15
      Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 16 of 34



consistency of the opinions with Dr. Pomeraniec’s treatment

notes, plaintiff’s other medical records, and plaintiff’s

activities of daily living.      (R. 835–834.)    Overall, the ALJ

determined that Dr. Pomeraniec’s opinion was inconsistent with

the record.    As noted by the ALJ, Dr. Pomeraniec determined that

plaintiff would be off task more than 30 percent and generally

would not be able to perform competitive work activity on a

sustained basis.    (R. 835, 1555.)

     Dr. Pomeraniec also opined that plaintiff’s ability to

travel in unfamiliar places or use public transportation was

diminished by 10 percent in an eight-hour workday.          (R. 1555.)

Dr. Pomeraniec also opined that plaintiff’s performance was

precluded by 15 percent as it relates to her ability to maintain

activities in a schedule, maintain a regular schedule, and be

punctual, as well as maintain attention for a prolonged period

of time. (R. 1554.)

     However, the ALJ noted that Dr. Pomeraniec’s treatment

notes indicated that plaintiff reported that she was coping

well, keeping busy, traveling quite frequently, and assisting

with the care of her mother in law.       (R. 836, 1400–1409, 1411–

1417.) 4   Plaintiff also reported that she was continuing to look




4 Dr. Pomeraniec provided legible, transcribed copies of
plaintiff’s treatment notes as well as the illegible originals.
The Court only cites to the transcribed notes.

                                    16
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 17 of 34



for work and at one point had secured employment and noted an

improvement in her mood.    (R. 1403–1405.)      As also noted by the

ALJ, plaintiff worked as a nanny, frequently traveled which

included national and international trips, cared for family

members, and drove herself to run errands.          (R. 827, 859, 861,

869, 873, 879, 881–882, 1670, 1671.)

     Regarding Dr. Barasch’s opinion, the ALJ noted that Dr.

Barasch noted that plaintiff suffered from fibromyalgia which

manifested in pain in her lumbosacral spine, cervical spine,

shoulders, arms, hips, and legs.        (R. 774.)    Dr. Barasch failed

to indicate whether the pain was in either plaintiff’s right,

left, or in both of each extremity listed.          (R. 774.)   Dr.

Barasch noted that plaintiff could not work full time due to

severe fatigue and would require accommodations at work to allow

for shifting positions, walking and unscheduled breaks, although

he declined to note plaintiff’s specific limitations.           (R. 776.)

     Dr. Barasch also noted that plaintiff was capable of low

stress work but would be off task 25 percent or more of the

workday and absent more than four days per month.          (R. 777.)

Finally, Dr. Barasch noted that plaintiff was moderately limited

in her ability to conduct activities of daily living, maintain

social functioning, and complete tasks in a timely manner due to

deficiencies in concentration, persistence, or pace.            (R. 778.)




                                   17
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 18 of 34



     The ALJ noted, however, that Dr. Barasch’s opinion was

inconsistent with his medical records, plaintiff’s activities of

daily living and the record as a whole.       (R. 836.)    The ALJ then

assigned Dr. Barasch’s opinion minimal weight.        (R. 836.)    The

ALJ noted that while Dr. Barasch opined that plaintiff had

significant limitations, Dr. Barasch repeatedly noted that

plaintiff’s physical examination was unremarkable, she

maintained good attention and concentrations skills, her memory

was intact, and her general fund of information was good.          (R.

684, 747, 1345.)

     Despite noting that plaintiff experienced pain in her

extremities, Dr. Barasch repeatedly noted normal strength and

recommended plaintiff begin exercising.       (R. 684–85, 747, 748,

1345.)   Dr. Barasch noted that plaintiff reported a decline in

her status, but that medical examination and blood tests were

normal and he could not determine why her status deteriorated.

(R. 685.)    Finally, Dr. Barasch noted that he based plaintiff’s

work limitations on plaintiff’s subjective reports of fatigue.

(R. 1345.)

     The ALJ’s examination of the inconsistencies of the

opinions of Dr. Pomeraniec and Dr. Barasch provided good reason

to accord them less than controlling weight.        The ALJ

articulated that the opinions lacked support by each physician’s

own medical observations, were inconsistent with the record and


                                   18
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 19 of 34



plaintiff’s activities of daily living, which included working

as well as both national and international travel.         Because the

ALJ provided good reasons for according less than controlling

weight to the opinions, the ALJ did not violate the treating

physician rule.

  III. The ALJ Properly Examined Plaintiff’s Allegations of Pain
       and Symptoms of Fibromyalgia

     Plaintiff argues that the ALJ improperly evaluated her

symptoms of pain and her fibromyalgia.       Plaintiff argues that

the ALJ applied an incorrect standard of review when examining

plaintiff’s symptoms and therefore the Court must reverse.             The

Court disagrees.

     “The regulations provide a two-step process for evaluating

a claimant’s assertions of pain and other limitations.         At the

first step, the ALJ must decide whether the claimant suffers

from a medically determinable impairment that could reasonably

be expected to produce the symptoms alleged.”        Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2011) (citing 20 C.F.R. § 404.1529(b)).

“If the claimant does suffer from such an impairment, at the

second step, the ALJ must consider ‘the extent to which [the

claimant's] symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence’ of

record.”   Genier, 606 F.3d at 49 (alterations in original)

(quoting 20 C.F.R. § 404.1529(b)).



                                   19
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 20 of 34



     “In determining whether [an individual is] disabled, [the

ALJ will] consider all [of an individual’s] symptoms, including

pain, and the extent to which [his or her] symptoms can

reasonably be accepted as consistent with the objective medical

evidence and other evidence.”     20 C.F.R. § 404.1529(c).       While

statements of pain are insufficient, an ALJ may not reject

statements of intensity and persistence of pain or other

symptoms affecting an individual’s ability to work because of a

lack of substantiating medical evidence.       Id. at §

404.1529(c)(2).

     Plaintiff argues that the ALJ improperly evaluated

plaintiff’s claims of pain by not accepting them as completely

true as to the extent plaintiff alleges.       (Pl. Br. 17.)

Plaintiff asserts that there is no medical evidence that refutes

her pain and therefore her testimony should have been accepted

as credible.   (Pl. Br. 17–18.)    Plaintiff is incorrect.       As

noted above, the ALJ is required to follow a two-step process

and the ALJ “is not required to accept the claimant's subjective

complaints without question; he may exercise discretion in

weighing the credibility of the claimant's testimony in light of

the other evidence in the record.”      Genier v. Astrue, 606 F.3d

46, 49 (2d Cir. 2010) (citing Marcus v. Califano, 615 F.2d 23,

27 (2d Cir. 1979)).




                                   20
        Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 21 of 34



     At step one, the ALJ determined that plaintiff suffered

from a number of severe impairments that could reasonably be

expected to produce the symptoms alleged: fibromyalgia, low back

pain, depressive disorder, cocaine abuse disorder, and hearing

loss in her right ear.       (R. 827, 829.)     At step two, however,

the ALJ determined that plaintiff’s statements regarding the

intensity, persistence, and limiting effect of these symptoms

were not entirely consistent with the medical evidence.             (R.

830.)

     The ALJ examined plaintiff’s statements and the extent to

which they were consistent with the objective medical evidence

and other evidence.       As the ALJ noted, plaintiff routinely had

normal exams which demonstrated normal strength and range of

motion in her back and extremities.         (R. 684–85, 747, 748,

1345.)    Plaintiff’s pain was also reported as stable or

improving and her doctors recommended that she begin exercising.

(R. 733–734, 738, 741, 744, 748, 780, 793, 794, 799, 1411,

1415.)    Despite plaintiff’s allegations that her fatigue and

other symptoms prevented her from working, plaintiff worked as a

nanny, cared for her elderly mother-in-law, and frequently

traveled to places including Las Vegas, Nebraska, Florida, and

Italy.    (R. 827, 859, 861, 869, 873, 879, 881–882, 1408, 1409,

1413, 1414, 1415, 1416, 1670, 1671.)




                                      21
       Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 22 of 34



       Further, much of plaintiff’s limitations were not supported

by any medical findings and were based primarily on her

subjective reports.      (R. 685, 747, 1345.)     Dr. Barasch noted

that plaintiff reported a decline in her status, but that

medical examination and blood tests were normal, and he could

not determine why her status deteriorated.         (R. 685.)    Dr.

Barasch noted that he based plaintiff’s work limitations on

plaintiff’s subjective reports of fatigue.         (R. 1345.)

       As the Second Circuit has stated, the ALJ was not required

to accept plaintiff’s subjective assertions as true.           Genier v.

Astrue, 606 F.3d 46, 49 (2d Cir. 2010).         The ALJ properly

determined that plaintiff’s allegations of pain were not

supported by the medical evidence and inconsistent with

plaintiff’s activities of daily living.

       Plaintiff further argues that a heightened standard is

applied when examining plaintiff’s fibromyalgia which requires

an examination of all her symptoms in combination.           (Pl. Br.

15.)    Plaintiff asserts that Social Security Ruling (“SSR”) 12-

2p creates this heightened standard.        SSR 12-2p, 2012 SSR LEXIS

1.   Plaintiff’s assertion is incorrect.

       SSR 12-2p uses almost the identical standard as indicated

above.    SSR 12-2p provides, “[h]ow do we evaluate a person's

statements about his or her symptoms and functional limitations?

We follow the two-step process set forth in our regulations and


                                     22
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 23 of 34



in SSR 96-7p.”   Id. at *14.    “First step of the symptom

evaluation process.    There must be medical signs and findings

that show the person has [a medically determinable impairment]

which could reasonably be expected to produce the pain or other

symptoms alleged.”    Id. at *14.    At step two, the ALJ will

     then evaluate the intensity and persistence of the person's
     pain or any other symptoms and determine the extent to
     which the symptoms limit the person's capacity for work. If
     objective medical evidence does not substantiate the
     person's statements about the intensity, persistence, and
     functionally limiting effects of symptoms, [the ALJ will]
     consider all of the evidence in the case record, including
     the person's daily activities, medications or other
     treatments the person uses, or has used, to alleviate
     symptoms; the nature and frequency of the person's attempts
     to obtain medical treatment for symptoms; and statements by
     other people about the person's symptoms. . . . [W]e will
     make a finding about the credibility of the person's
     statements regarding the effects of his or her symptoms on
     functioning.

Id. at *14–15.

     Clearly, no greater standard of review was created for

plaintiff’s fibromyalgia.     Rather, the same standard applies to

plaintiff’s pain regardless of whether it is brought on by

fibromyalgia or some other impairment.       Therefore, the ALJ’s

examination of plaintiff’s pain and fibromyalgia was sufficient.

     Having found no error in the ALJ’s examination of

plaintiff’s pain and fibromyalgia, the Court affirms the ALJ’s

analysis.




                                    23
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 24 of 34



  IV.   The ALJ’s Analysis at Step Five is Supported by
        Substantial Evidence

     Plaintiff argues that the ALJ’s step five determination is

not supported by substantial evidence because the vocational

expert, Jane Gerrish, did not provide adequate support for her

evaluation of the number of jobs available in the national

economy, Ms. Gerrish’s testimony is inconsistent with the

Dictionary of Occupational Titles, and the ALJ’s hypothetical

improperly left out plaintiff’s limitations in concentration,

persistence, and pace.    (Pl. Br. 18–24.)     The Court disagrees.

     At Step Five, the ALJ must determine whether a significant

number of jobs exist in the national economy which the plaintiff

can perform.   See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   “An ALJ may make this determination either by

applying the Medical Vocational Guidelines or by adducing

testimony of a vocational expert.”      McIntyre v. Colvin, 758 F.3d

146, 151 (2d Cir. 2014).    “An ALJ may rely on a vocational

expert's testimony regarding a hypothetical as long as ‘there is

substantial record evidence to support the assumption[s] upon

which the vocational expert based his opinion,’ . . . and

accurately reflect the limitations and capabilities of the

claimant involved.”    Id. (internal citations omitted)

(alterations in original) (quoting Dumas v. Schweiker, 712 F.2d




                                   24
       Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 25 of 34



1545, 1553-54 (2d Cir. 1983)) (citing Aubeuf v. Schweiker, 649

F.2d 107, 114 (2d Cir. 1981)).

       A vocational expert’s failure to provide scientific data

supporting his or her conclusion as to the number of jobs

available in the national economy may still be supported by

substantial evidence.      Biestek v. Berryhill, 139 S. Ct. 1148,

1157 (2019).    “The inquiry, as is usually true in determining

the substantiality of evidence, is case-by-case.          It takes into

account all features of the vocational expert’s testimony, as

well as the rest of the administrative record.”          Id.   While the

refusal to present scientific data may or may not affect the

credibility of the expert’s testimony, the analysis “defers to

the presiding ALJ, who has seen the hearing up close.”           Id.

       The vocational expert’s credentials, history of testimony,

her ability to answer the ALJ and attorney’s questions, and the

alleged basis for her testimony are all relevant in providing

substantial evidence for her opinion.         See id. at 1155.

       The Second Circuit Court of Appeals has held that “a

vocational expert is not required to identify with specificity

the figures or sources supporting his conclusion, at least where

he identified the sources generally.”         McIntyre, 758 F.3d at

152.    “[T]he ALJ [may] reasonably credit[] [a vocational

expert’s] testimony, which was given on the basis of the




                                     25
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 26 of 34



expert's professional experience and clinical judgment, and

which was not undermined by any evidence in the record.”          Id.

     At the February 20, 2019 hearing, the ALJ posed a

hypothetical to the vocational expert, Jane Gerrish, identical

to his RFC determination.     (R. 887.)     Ms. Gerrish testified that

a hypothetical person with such limitations would be able to

work as a linen grader, approximately 15,000 jobs nationally,

parking lot attendant, approximately 50,000 jobs nationally, and

a school bus monitor, approximately 10,000 jobs nationally.            (R.

887–88.)   Ms. Gerrish also testified that her numbers were based

on census codes and adjusted for DOT codes based on what Ms.

Gerrish considered fair and accurate in light of her experience

placing individuals in these jobs.        (R. 890.)

     Plaintiff asserts that Ms. Gerrish’s testimony is

unreliable because rather than provide a specific formula of how

she determined the number of jobs in the national economy, she

calculated the numbers randomly.        (Pl. Br. 19.)

     In Biestek, the vocational expert testified as to the

number of jobs in the national economy that the plaintiff could

perform.   Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019).

On cross-examination, plaintiff’s counsel asked the vocational

expert how she determined the numbers.        Id.   The vocational

expert stated that the numbers were consistent with personal

surveys she had conducted with her clients but refused to


                                   26
        Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 27 of 34



produce the surveys.       Id.    Upon judicial review, the plaintiff

argued that the ALJ’s step five conclusions were not supported

by substantial evidence because the vocational expert refused to

share how she calculated the number of jobs in the national

economy.     Id.

      The Supreme Court held that “if our expert's opinion was

sufficient—i.e., qualified as substantial evidence—before the

refusal, it is hard to see why the opinion has to be

insufficient afterward.”         Id. at 1156.   Therefore, where “the

ALJ views the expert and her testimony as otherwise trustworthy,

and thinks she has good reason to keep her data private, her

rejection of an applicant's demand need not make a difference.”

Id.

      The Supreme Court also held that absent any demand for the

data, “a vocational expert's testimony may count as substantial

evidence even when unaccompanied by supporting data.”            Id. at

1155.    The Court emphasized the low standard of proof to

constitute substantial evidence and stated that a vocational

expert’s testimony far surpasses the substantial evidence

standard where a qualified expert with a history of giving sound

experience, professional qualifications, and many years of

experience, who testifies that her data is based on her work

with placing employees without any evidence to conflict with her

testimony.     Id.


                                      27
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 28 of 34



     Here, plaintiff asserts that the ALJ’s conclusions could

not possibly be supported by substantial evidence because the

vocational expert used an undisclosed methodology to determine

the number of jobs available in the national economy.         (Pl. Br.

20–21.)    Plaintiff notes that she objected to Ms. Gerrish

serving as a vocational expert at the hearing because nothing in

Ms. Gerrish’s resume indicates that Ms. Gerrish had the

expertise to determine the job incidence data on a national

basis.    (R. 885–886.)   The ALJ overruled plaintiff’s objection

and qualified Ms. Gerrish as an expert.       (R. 886.)

     Ms. Gerrish has served as a vocational expert for the

Social Security Administration since 1991, amounting to about 28

years of expert testimony by the date of plaintiff’s hearing.

(R. 1143.)    Ms. Gerrish also served as a vocational

rehabilitation counselor since 1991.      (R. 1143.)    Ms. Gerrish

holds multiple master’s degrees and has served as a vocational

counselor at a variety of places throughout her career.          (R.

1143.)    Ms. Gerrish also holds multiple licenses and

certifications relating to her work as a vocational expert.            (R.

1144.)

     As the Supreme court has held, the ALJ determines whether

the vocational expert’s testimony is reliable.        Biestek v.

Berryhill, 139 S. Ct. 1148, 1153 (2019).       Based on Ms. Gerrish’s

many years of experience and the absence of evidence


                                   28
        Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 29 of 34



demonstrating that her testimony about the number of jobs was

inaccurate or that she had a history of inaccurate testimony,

the Court must conclude the ALJ properly relied on her

testimony.     As the Supreme Court has already rejected

plaintiff’s argument that a vocational expert must categorically

explain how he or she arrived at the number of jobs in the

national economy, the Court concludes that substantial evidence

supports the ALJ’s determination as to the number of jobs in the

national economy having determined that the ALJ properly relied

on the Ms. Gerrish’s testimony.

     Next, plaintiff challenges Ms. Gerrish’s assessment that

plaintiff would be capable of performing the occupation of

parking lot attendant because it is inconsistent with the ALJ’s

noise level accommodation.        (Pl. 19–20.)     Plaintiff asserts

that the parking lot noise intensity level is a 4, defined as

loud.    (Pl. Br. 20.)     In the RFC determination, the ALJ found

that plaintiff is limited to a moderate noise level, defined as

a noise intensity level of 3.        (R. 829.)

     “Social Security Ruling 00–4p advises that, where an ALJ

relies on evidence from a vocational expert that conflicts with

the Dictionary of Occupational Titles, the ALJ must provide a

reasonable explanation for doing so.”          McIntyre v. Colvin, No.

3:12-CV-0318 GTS, 2013 WL 2237828, at *6 (N.D.N.Y. May 21,

2013), aff'd, 758 F.3d 146 (2d Cir. 2014).          “A reasonable


                                      29
      Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 30 of 34



explanation may include that information about a job's

requirements is based on the vocational expert's experience.”

Id.

      Ms. Gerrish did not testify as to a discrepancy between the

noise level restriction of the parking lot attendant position

and the definition under the Dictionary of Occupational Titles

(hereinafter “DOT”).     (R. 888.)    However, she stated that she

adjusted the number of jobs based on her judgment in job

placement and experience placing individuals into the jobs she

listed.   (R. 890.)    Without examining the noise level

restriction, the ALJ noted that she accepted Ms. Gerrish’s

conclusions which were drawn from her professional experiences

and observations.     (R. 838.)

      As in McIntyer, the ALJ provided a reasonable explanation

by stating that she based her step five determination on the

vocational expert’s experience.       McIntyre, 2013 WL 2237828, at

*6.   Further, plaintiff only takes issue with the noise level of

the parking lot attendant job and none of the other positions

that the vocational expert listed.        Thus, even if the ALJ

incorrectly determined that plaintiff could perform the job of

parking lot attendant, such an error would be harmless as the

ALJ was only required to find one job in the national economy

that plaintiff could perform.      Bavaro v. Astrue, 413 F. App'x

382, 384 (2d Cir. 2011)(“The Commissioner need show only one job


                                     30
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 31 of 34



existing in the national economy that [plaintiff] can

perform.”).

     Finally, plaintiff argues that the ALJ’s hypothetical to

Ms. Gerrish was inadequate as it failed to include moderate to

mild limitations in plaintiff’s ability to persist at a work

task, perform at a commercially acceptable pace, and concentrate

on work tasks.   (Pl. Br. 24.)    The Court disagrees.

     The ALJ only found that plaintiff had moderate limitations

in concentration, persistence, and pace while examining

plaintiff’s paragraph B limitations.      (R. 828.)    “It is well

established that a step three determination is not an RFC

assessment, but instead is used to rate the severity of mental

impairment.”   Race v. Comm'r of Soc. Sec., No. 1:14-CV-1357

(GTS/WBC), 2016 WL 3511779, at *3 (N.D.N.Y. May 24, 2016)(citing

SSR 96-8p 1996 WL 374182 (July 2, 1996).       The ALJ’s analysis of

the paragraph B criteria employs a “special technique” “used to

rate the severity of mental impairments at steps 2 and 3 of the

sequential evaluation process.”      Id. at *4.    Where the ALJ

states that this analysis is not a part of the RFC analysis, and

the RFC analysis is supported by substantial evidence, “the ALJ

[does] not commit legal error in formulating an RFC that did not

contain exact verbiage of limitations found at steps two and

three because ‘paragraph B’ findings are not RFC findings.”            Id.




                                   31
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 32 of 34



     Therefore, the ALJ did not commit an error by failing to

incorporate the paragraph B limitations into the RFC finding and

thus the hypothetical to Ms. Gerrish.       Regardless, any failure

to incorporate plaintiff’s mental limitations was harmless.

     “[A]n ALJ's hypothetical should explicitly incorporate any

limitations in concentration, persistence, and pace.”          McIntyre

v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014).        However,

     an ALJ's failure to incorporate non-exertional limitations
     in a hypothetical (that is otherwise supported by evidence
     in the record) is harmless error if (1) “medical evidence
     demonstrates that a claimant can engage in simple, routine
     tasks or unskilled work despite limitations in
     concentration, persistence, and pace,” and the challenged
     hypothetical is limited “to include only unskilled work”;
     or (2) the hypothetical “otherwise implicitly account[ed]
     for a claimant's limitations in concentration, persistence,
     and pace[.]”

Id. (quoting Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176,1180

(11th Cir.2011) (collecting cases)).

     First, medical evidence demonstrates that plaintiff would

engage in simple, routine tasks or unskilled work.         While Dr.

Barasch opined that plaintiff had moderate limitations in

concentration, persistence, and pace, Dr. Pomeraniec opined that

plaintiff had no limitations in understanding and remembering

short and simple instructions.     (R. 778, 1554.)     State agency

physicians, Dr. Leveille and Dr. Johnson, opined that despite

plaintiff’s moderate limitations in concentration, persistence,




                                   32
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 33 of 34



and pace, plaintiff had no limitations understanding and

carrying out short and simple instructions.        (R. 79, 98.)

     Further, the record demonstrates that plaintiff could

perform simple, routine tasks.     Plaintiff reported that she was

taking care of her mother-in-law, had a job taking care of two

boys, and was taking care of an elderly relative.         (R. 1409,

1410, 1411.)   On plaintiff’s activities of daily living

questionnaire, she stated that she performed several simple,

routine tasks.   For example, plaintiff stated that she prepared

meals, washed the laundry, drove a car, and shopped in stores

for food, clothing, and gifts. (R. 223, 225, 226.)

     Second, the ALJ’s hypothetical limited plaintiff to

unskilled work as the ALJ limited plaintiff to simple, routine

tasks.   (R. 887.)   McIntyre v. Colvin, 758 F.3d 146, 152 (2d

Cir. 2014)(the ALJ’s hypothetical limited plaintiff to unskilled

work where the ALJ limited the plaintiff to simple, routine, low

stress tasks).   As such, the ALJ’s error to incorporate

plaintiff’s moderate limitations in concentration, persistence,

and pace was harmless.

     Having found no harmful error in the ALJ’s analysis, the

Court must affirm the ALJ’s opinion.

                              CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #14-2) is


                                   33
     Case 3:19-cv-01335-RAR Document 17 Filed 07/10/20 Page 34 of 34



DENIED and the Commissioner’s motion to affirm that decision

(Dkt. #16-1) is GRANTED.

     This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 10th day of July 2020, at Hartford,

Connecticut.

                                 __        /s/   __ ___ ____
                                 Robert A. Richardson
                                 United States Magistrate Judge




                                   34
